Title: Notes on Debates, 4 June 1783
From: Madison, James
To: 


Wednesday June 4.
The Report of the Committee for giving to the army certificates for land was taken up. After some discussion of the subject, some members being for and some agst. making the certificates tra[n]sferrable it was agreed that the Report should lie on the table.
For what passed in relation to the Cession of vacant territory by Virga. see the Journal.
Whilst Mr. Hamiltons motion relating to Mr. Livingston Secretary of For: affrs. was before the House, Mr. Peters moved, in order to detain Mr. Livingston in office, that it be declared by the Seven States present that the Salary ought to be augmented. To this it was objected 1. that it would be an assumption of power in 7. States to say what 9 States ought to do. 2. that it might ensnare Mr. Livingston. 3. that it would commit the present States, who ought to be open to discussion when 9 States should be on the floor. The motion of Mr. Peters being withdrawn, that of Mr. Hamilton was agreed to.
